 

United States Courts

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Babert efte Tevas

SEP 06 2019

David J. Braciey, Clerk of Court
Case no. q_ 533

In The United States District Court Southern District Of Texas
Benjamin Oshea Calhoun,
Plaintiff
Vv.
officer- TSAI,B, officer -NGUYEN,AC
Officer T. Rowe, H.P.D. City of Houston Police Department

defendants
Summary Of The Case

1. This is an action brought against the City of Houston and four City Of
Houston Police Officers, By a private citizen Benjamin Oshea Calhoun whose
rights privileges and immunities that are guaranteed to all citizens were
denied under color of law by the defendants.

Jurisdiction And Venue

2. Jurisdiction of this Court is invoked under 28 U.S.C1343(3) an action
authorized by law (42 U.S.C. 1983) to redress the deprivation under color of
law rights guaranteed to the plaintiff under federal constitution. The Matter
in Controversy exceeds, exclusive of interest and costs, the sum or value of
seventy-five thousand dollars($75,000.00) as required by 28 U.S.C. 1332.
 

 

 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 2 of 16

. Plaintiff , Benjamin Oshea Calhoun is a private citizen who the city of

Houston, within the state of Texas and a citizen of The United States of
America.

. Art Acevedo is the police chief for the Defendant City Of Houston police

Department.

. Defendant City of Houston isa municipal Corporation organized and existing

under and by the virtue of the laws of the state of Texas and was the
employer of the above named defendants.

. Plaintiff sues each and all defendants (except the city) in both their

individual and official capacity.

. Defendants, officer- TSAI,B, officer -NGUYEN,AC and Officer T. Rowe, were, at

all times material to this complaint, duly appointed police officers of the
city of Houston police department.

. At all times material to this complaint, defendants, TSAI,B, officer -

NGUYEN,AC , and officer T. Rowe acted under color of the statutes,
customs, ordinances, and usage of the state of Texas, The city of Houston
and The City of Houston Police department.

. Plaintiff demands a trial by jury.

Plaintiff alleges as followed:

10.Paragraph 1 through 9 are adopted and incorporated as stated herin.

11.0n 8-23-2019 in Houston, Tx., on Oliver St., Calhoun was approached by 6

to 8 H.P.D. officers .
 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 3 of 16

12.One of the officers ,Oficer TSAI,B placed hand cuffs on Calhoun willfully
placing him under arrest.

13.Calhoun was told that he was being detained.

14.Calhoun was told that the reason that he was being detained is because
some one had called the police claiming that Calhoun through a rock at
them.

15.A Asian officer thin build who looked to be in his early 20”s named TSAI,B
told Calhoun that he was being detained while they investigated the issue.

16.Calhoun was then driven down to Washington Ave. were the complainant
was waiting through court records Calhoun learned was named John Arthur
Jones.

17.The complainant was a black male who court records from Calhoun’s
arrest named as a 54 year old black male named John Arthur Jones.

18.After speaking with the male officer TSAI,B, and his partner NGUYEN, AC
informed Calhoun that Jones was pressing charges on Calhoun for allegedly
throwing a rock at him once Calhoun saw him coming in his direction.

19.officer TSAI,B claimed that Jones stated that Calhoun through the rock
because he knew that Jones was gay.

20.Defendants TSAI,B, and his partner had no legal authority, nor probable
cause to arrest Calhoun.

21.After speaking with some one on the phone from the District Attorney's
office ,Officer TSAI,B stated that Calhoun was being arrested for a hate
crime and for terroristic threats toward complainant.

3
 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 4 of 16

22.By the next day on August 24, 2019 at the 11:00 a.m. probable cause
hearing when officers TSAI,B ‘s police report and the charges against
Calhoun were read to Calhoun the allegations within the officers police
report had changed.

23.At the Probable cause hearing Calhoun was informed that he had been
charged with 1° degree felony charges of aggravated assault with a deadly
weapon.

24.The information in support of the charges and the officers police report
now stated the lie ,that Jones had been hit with the rock and injured.

25.Officer TSAI,B’s police report also stated that the officer picked up the rock
and examined it and based on the officers experience he felt that the rock
could kill someone.

26.Officer TSAI,B knowingly and intentionally falsified a government document
when he stated that the defendant alleged Calhoun hit him, when he stated
that the defendant was injured, by the rock and when he stated that he
picked up a rock and observed it to be capable of causing death.

27.0n 8-24-2019 the date of the probable cause hearing, during the 11:00
a.m. probable cause hearing the probable cause hearing officer stated that
she could not find probable cause for aggravated assault with a deadly
weapon based on the allegation of some one being hit with a rock.

28.The prosecutor for the state and the probable cause hearing officer reset
the hearing for the 1:00p.m. docket latter on that day so that the
complaint against Calhoun could be rewritten.
 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 5 of 16

29.The case was then reset to the 4:00p.m. docket latter on that day
when the complaint had not been rewritten yet.

30.At the 4:00p.m. docket the police report and information in support of
the charges against Calhoun had changed.

31.Calhoun was informed that the charges was being reduced to
misdemeanor assault with bodily injury.

32.The new report from officer TSAI.B changed alleged facts of the case.

33.The new complaint now lies and states that Jones was struck in the
stomach where as the old complaint which the court could not find
probable cause for Calhoun’s arrest did not state where Jones was injured.

34.The new complaint now changes and states that the rock was the size
of a base ball were as the old complaint did not state a size of the rock.

35.The content of the new complaint does not state that the defendant
was injured which is an element that would have to be alleged and proven
for a assault with bodily injury charge.

36.The second incident giving rise to this suit occurred On 9-11-2018 at or
around 3:25 p.m.
 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 6 of 16

37.Mr. Calhoun walked to the back of Subway located at 1901 Shern St.

38.Mr. Calhoun then plugged up his hair clippers and began to shave using
the plug outlet behind the store.

39.Around three minutes after Calhoun arrived at the location H.P. D Officer
T. Rowe drove up in a_ H.P.D. patrol car got out and approached Calhoun.

40.Officer Rowe claimed to have been called and dispatched to the location
but claimed that he did not know who the person who called him was.

41.0fficer Rowe while walking close to Calhoun asked Calhoun to put the
hair clippers down.

42.Calhoun in fear for his safety got on to the ground and spread his
hands above his head.

43.Officer Rowe then pulled out his handcuffs and placed Calhoun under
arrest for criminal trespassing.

44.Officer T.Rowe had no legal authority nor probable cause to arrest
Calhoun for criminal trespassing.

45.After placing Calhoun under arrest Officer Rowe then placed Calhoun in
the back of his patrol truck.

46.Calhoun informed Rowe more than once that the hand cuffs were on to
tight causing pain and difficulty in blood circulation through his risk.
47.More than once Calhoun asked Officer Rowe to loosen the hand cuffs up
but he would not.

48.More than once Calhoun asked T. Rowe was the body camera on.

49.More than once he responded by lying and stating yes.
Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 7 of 16

50.H.P.D issues a body camera to its officers. H.P.D policy requires that the
officers turn on the body camera when questioning witnesses, and
collecting testimony evidence from the witnesses and suspects.

51.The body cameras which the city paid for and issued to its officers does
not automatically record.

52.The device requires the officers to have to manually turn it on and to

manually turn it off when necessary.

53.The body camera has a red light and a green light on the front of the

device.

54.When the camera is recording the green light lights up.

55.Officer Rowe violated H.P.D.’S policy by leaving the Camera off.

56.Officer Rowe informed Calhoun that he was going to attempt to contact

the person who called him.

57.For the next twenty minutes officer Rowe made contact by phone with

the Target store located at 2850 Shern, next door to the subway were

Calhoun was arrested.

58.Officer Rowe then walked next door to Target store located at 2580
! Shern and asked to speak to Target Store Employees while the body
camera was off.

59.Officer T. Rowe then came to the SUV and stated to Calhoun that the
Target store employees had him on camera in the compactor stealing.
60.The statement was false because Calhoun was not within the compactor.
61.Officer Rowe asked Calhoun if | go and look at the camera will | see you
within the compactor.

 

62.Officer Rowe stated that he was going to look at security cameras within
the store.

63.Calhoun then again stated to officer Rowe “make sure that you aim your
body camera toward the screen to so it can see that who ever stated that |
was in the compactor today is lying.

 
 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 8 of 16

64.Officer Rowe drove around to the front of the store and went in to
Target store.

65.When he Came out he toke Calhoun in to custody and charged him with
criminal trespassing at Target Store located at 2850 Shern.

66.While in the back of the police suv Calhoun observed on the suv
computer screen a statement that Calhoun was stilling from out of the
Target stores compactor.

67.When Calhoun asked officer Rowe about the statement officer Rowe
stated that that is what the people at target claimed when they called 911
but that he knew that it was not true.

68.Officer Rowe then made a call and made a false statement by placing a
hold on Calhoun for burglary and theft.

69.Officer T. Rowe’s body camera would remain off until officer Rowe pulled
in to the city jail to have Calhoun booked.

70.He then reached down to the camera and turned it on. The green light
lite up to indicate that it was recording.

71.Prior to this incident of police misconduct Calhoun had made over 13
complaints of police misconduct to the H.P.D. central internal affairs intake
officers, LISA Clemons, Hiram Vaughn, and Sgt. David Milligan.

72.The complaints date back to 2005.

73.0n Each complaint the internal affairs found that based on the actions
reported the officers did nothing wrong.

74.After the 9-11-2019 arrest by T. Rowe Calhoun contacted internal affairs
and left a complaint with officer Hiram Vaughn.

75.Officer Vaughn Knowingly and intentionally lied By stating that officer T.
Rowe’s Had his body camera on when he approached and arrested Calhoun
on 9-11-2018.

76.Officer Vaughn lied and stated to Calhoun that he had seen the footage
from the body camera showing officer T. Rowe approaching then arresting
Calhoun.
 

 

 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 9 of 16

77.Officer Vaughn lied and stated to Calhoun that it was ok for officer T.
Rowe to arrest Calhoun for trespassing at 2580 shernif Calhoun was at
1901 Shern because both addresses were in the same shopping center.
78.In December of 2018 Officer T.Rowe without being called approached
Calhoun this time behind Target Store located at 2580 shern.

79.T. Rowe was with a partner S. Manriquez.

80.Both the red and green light was lite up on Both officers body cameras.

81.Green light meaning that the body camera was on and the red light
indicating that the body camera was paused.

82.The body cameras were not recording the entire time that the
investigation took place.

83.Calhoun was taken to Houston Police Departments Mykal Rd. Jail.

84.Once the officers arrived at the jail S$. Manriquez spoke in to the body
camera saying quote “we have now arrived at South East jail | am now
turning my body camera off”.

85.Then instead of turning the body camera off both him and T.Rowe then
unpaused their body cameras. Now only the green light was lite up on
both of their body cameras.

86.Both the September 11, 2018 arrest and the December 2018 arrest was
dismissed.

87.Calhoun returned to Houston police department and filed a complaint
against Hiram Vaughn for covering up for T.Rowe.

88.Sgt. Milligan took the complaint.

89. Set. Milligan lied by stating that he to had reviewed the body camera of
the arrest made on Calhoun on September 11, 2018 and that the officer
Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 10 of 16

had his body camera on recording when he approached Calhoun recording

over 2 hours of footage.

90.Sgt Milligan also lied and stated that S. Manriquez and T. Rowe both had
their body camera on, on the December of 2018 arrest.

91.Sgt Milligan and Sgt. Vaughn’s actions of lying to cover up for officer T.
Rowe served to confirmed the existence of an unstated custom or “policy”
of toleration of illegal arrest of plaintiff.

92.Sgt. Milligan and Sgt. Vaughn’s actions of lying to cover up for officer T.
Rowe served to confirmed the existence of an unstated custom or
“policy” of toleration of police misconduct toward plaintiff.

93.The arrest made on September 11, 2018, plus the past false arrest for
class b citations make over five separate times by different groups of
officers that the H.P.D supervisors has allowed the abuse of authority aimed

at plaintiff.

94.Each time that plaintiff was false arrested and imprisoned in the past and
present for class b misdemeanors one of the officers arresting plaintiff were

required to file out a police report.
95.The police report was turned in to an H.P.D supervisor for review.

96.Not one supervisor took affective steps to see to it that it did not
happen again.

97.Each time that plaintiff made a report to central internal affairs the
police chief had notice of the unlawful arrest and police misconduct of
H.P.D. personnel aimed at plaintiff.

98.0n information and belief H.P.D police chief took no steps to retrain
officers on the proper way to make a warrantless arrest, took no steps to
correct their abuse of authority, or to discourage their unlawful use of

authority.

10

 

 
Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 11 of 16

99.0n information and belief The defendant police chief have at no time
taken any affective action to prevent H.P.D personnel from continuing to
engage in such misconduct.

100. The city of Houston Police chief, The city of Houston internal affairs
officers under the color of law, with a complete and deliberate indifference
to plaintiff’s rights, caused plaintiff to be deprived of his constitutional

_ rights by:

a.Failing to properly discipline;

b.Failing to restrict employees;

c.Failing to control employees; and

d.Failing to forward to the office of the district attorneys office evidence of
criminal acts committed by police personnel.

101.Defendant police chief, directly or indirectly, under color of law,
approved or ratified the unlawful, deliberate, malicious, reckless and wanton
conduct of defendant police officers herfore described above.

102.As a direct and proximate cause of the acts of defendants city of
Houston police department, as set above, plaintiff suffered damages which
are including but not limited to: Time spent in jail, mental anguish ,general
damages, humiliation, loss of freedom.

Count i Failure to provide equal protection of the law, false arrest, and
false imprisonment

103.Paragraph 1 through 102 are adopted and incorporated as stated herin.

104.Defendant’s wrongful, concerted conduct caused plaintiff to be
deprived of his U.S constitutional rights, to equal protection of the law.
105.Defendant’s Houston Police Department wrongful, concerted conduct
was a substantive factor in the deprivation of plaintiffs U.S constitutional
rights, which are including but not limited to those under the Fourth, Fifth,
Sixth, Eight and Fourteenth Amendment and by:

(a)Violating plaintiffs writes to be free from unreasonable seizure under the
Fourth Amend of the U.S. Constitution;

11

 

 
 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 12 of 16

(b)Subjecting plaintiff to punishment without the benefit of a trial by jury in
violation of his rights under the Sixth, Eight and Fourteenth Amendment to

the U.S. Constitution;

(c)depriving plaintiff of his liberty by subjecting him to unwarranted and
unreasonable restraints of his person without Due Process in violation of his

rights under the 14° amendment to the U.S. Constitution ;

(d) depriving plaintiff of his rights to Procedural Due Process under the Fifth
Amendment to the U.S. Constitution; and

(e) 42 U.S.C. 1983.

106. Wherefore, plaintiff prays that the court issue citation for defendants
city of Houston police, to appear and answer, and that plaintiff be
awarded a judgment against defendants police chief ,the city of Houston
jointly and severely ,for the following:

(a)Award plaintiff pecuniary damages in the amount to be set at trial but
not less than 250,00 dollars for Depriving plaintiff of his rights to Equal
Protection of Law under the Fourteenth Amendment to The U.S.
Constitution;

(b)Pecuniary damages for Pain and suffering in an amount to be set at trial

(c)Award to plaintiff damages for the deprivation of the rights, privileges,
and immunities secured to the plaintiff by the constitution in an amount to

be set at trial;

(d)Award to plaintiff Punitive damages from police chief, in the amount to
be set at trial but not less than 2,000,000 dollars;

(e)General damages in an amount to be set at trial;
(f)Prejudgment and post judgment interest;

(g)Court costs; and

12

 
 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 13 of 16

(h)All other relief to which plaintiff is entitled to.
Count 2 False arrest and false imprisonment
107.Paragraph 1 through 102 are adopted and incorporated as stated herin.

108. On August 23, 2019 officer TSAI,B and NGUYEN, AC willfully detained
plaintiff Calhoun.

109. Plaintiff did not consent to the arrest.
110. Defendants had no legal authority or jurisdiction to arrest plaintiff.

111. Officer TSAI,B and NGUYEN, AC acted under color of the statutes,
customs, ordinances, and usage of the state of Texas, The city of Houston
and The City of Houston Police department as stated above.

112. In subjecting Calhoun to the false arrest defendants TSAI,B and
NGUYEN, AC violated the written rules and regulations of the city of
Houston Police Department.

113.As a result of their concerted unlawful and malicious conduct, plaintiff
suffered damages which are including but not limited to: Time spent in jail,
mental anguish ,general damages, humiliation, loss of freedom.

114.Defendants TSAI,B and NGUYEN,AC wrongful, concerted conduct
caused Calhoun to be deprivation of his U.S constitutional rights, which are
including but not limited to those under the Fourth, Fifth, Sixth, Eight and
Fourteenth Amendment and by:

(a)Violating plaintiffs writes to be free from unreasonable seizure under the
Fourth Amend of the U.S. Constitution;

(b)Subjecting plaintiff to punishment without the benefit of a trial by jury in
violation of his rights under the Sixth, Eight and Fourteenth Amendment to
the U.S. Constitution;

13

 
 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 14 of 16

(c)depriving plaintiff of his liberty by subjecting him to unwarranted and
unreasonable restraints of his person without Due Process in violation of his
rights under the 14° amendment to the U.S. Constitution ;

(d) depriving plaintiff of his rights to Procedural Due Process under the Fifth
Amendment to the U.S. Constitution; and

(e) 42 U.S.C. 1983.

115. Wherefore, plaintiff prays that the court issue citation for defendants ,
TSAI,B and NGUYEN,AC to appear and answer, and that plaintiff be
awarded a judgment against defendants police chief ,the city of Houston
jointly and severely ,for the following:

 

 

(a)Award plaintiff pecuniary damages in the amount to be set at trial but
not less than 250,00 dollars for Depriving plaintiff of his rights to Equal
Protection of Law under the Fourteenth Amendment to The U.S.
Constitution;

(b)Pecuniary damages for Pain and suffering in an amount to be set at trial
(c)Award to plaintiff damages for the deprivation of the rights, privileges,

and immunities secured to the plaintiff by the constitution in an amount to

be set at trial;

 

(d)Award to plaintiff Punitive damages from police chief, in the amount to
be set at trial but not less than 2,000,000 dollars;

(e)General damages in an amount to be set at trial;
(f)Prejudgment and post judgment interest; |
(g)Court costs; and

(h)All other relief to which plaintiff is entitled to.

Count 3 False arrest and false imprisonment |

14

 
 

Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 15 of 16

116.Paragraph 1 through 102 are adopted and incorporated as stated herin.

117. On September 11, 2018 officer T.Rowe willfully detained plaintiff

Calhoun.
118. Plaintiff did not consent to the arrest.
119. Defendants had no legal authority or jurisdiction to arrest plaintiff.

120. Officer T. Rowe acted under color of the statutes, customs, ordinances,
and usage of the state of Texas, The city of Houston and The City of
Houston Police department as stated above.

121. In subjecting Calhoun to the false arrest defendants T. Rowe violated
the written rules and regulations of the city of Houston Police Department.

122.As a result of their concerted unlawful and malicious conduct, plaintiff
suffered damages which are including but not limited to: Time spent in jail,
mental anguish ,general damages, humiliation, loss of freedom.

123.Defendants T. Rowe’s wrongful, conduct caused Calhoun to be
deprivation of his U.S constitutional rights, which are including but not
limited to those under the Fourth, Fifth, Sixth, Eight and Fourteenth

Amendment and by:

(a)Violating plaintiffs writes to be free from unreasonable seizure under the
Fourth Amend of the U.S. Constitution;

(b)Subjecting plaintiff to punishment without the benefit of a trial by jury in
violation of his rights under the Sixth, Eight and Fourteenth Amendment to

the U.S. Constitution;

(c)depriving plaintiff of his liberty by subjecting him to unwarranted and
unreasonable restraints of his person without Due Process in violation of his
rights under the 14" amendment to the U.S. Constitution ;

(d) depriving plaintiff of his rights to Procedural Due Process under the Fifth
Amendment to the U.S. Constitution; and

15

 
Case 4:19-cv-03387 Document 1 Filed on 09/06/19 in TXSD Page 16 of 16

(e) 42 U.S.C. 1983.

124. Wherefore, plaintiff prays that the court issue citation for defendant ,
officer T. Rowe to appear and answer, and that plaintiff be awarded a
judgment against defendants police chief ,the city of Houston jointly and
severely ,for the following:

(a)Award plaintiff pecuniary damages in the amount to be set at trial but
not less than 250,00 dollars for Depriving plaintiff of his rights to Equal
Protection of Law under the Fourteenth Amendment to The U.S.

Constitution;

(b)Pecuniary damages for Pain and suffering in an amount to be set at

trial;

(c)Award to plaintiff damages for the deprivation of the rights, privileges,
and immunities secured to the plaintiff by the constitution in an amount to

be set at trial;

(d)Award to plaintiff Punitive damages from police chief, in the amount to
be set at trial but not less than 2,000,000 dollars;

(e)General damages in an amount to be set at trial;

— (f)Prejudgment and post judgment interest;

(g)Court costs; and

(h)All other relief to which plaintiff is entitled to.

Pro-se serous A ll date oY Te fey L,2elt
Contact no. 832-996-6389 or 713-694-6899

Contact address:8510 N. Main St. Houston Tx., 77022

16

 

 

 

 
